DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (# US 2014/0375733) in view of Aoyama et al. (# US 2015/0266308).
Murai et al. discloses:
1. An ink jet ink composition (see Abstract), comprising: 
a dye having an azo group (Acid Blue 193; [0056]); 
water ([0060]-[0061]); and 
wherein the ink jet composition has a dissolved nitrogen concentration of 10 ppm or less (6 ppm or less; [0020]; [0053]).
2. The ink jet ink composition according to claim 1, wherein the dissolved nitrogen concentration is 2 ppm or less ([0020]; [0053]).
6. The ink jet ink composition according to claim 1, wherein the ink jet ink composition is used for textile printing ([0077]).
7. The ink jet ink composition according to claim 1, wherein the dye is at least one selected from the group consisting of Reactive Blue 13 ([0056]), Reactive Orange 35 ([0048]), Disperse Blue 360, and Acid Blue 193 ([0056]).
10. An ink jet printing method comprising: ejecting the ink jet ink composition as set forth in claim 1 to apply the ink jet ink composition onto a printing medium ([0078]).
Murai et al. explicitly did not discloses:
1. An ink jet ink composition comprising a hindered amine compound having a
radical.
3. The ink jet ink composition according to claim 1, wherein the hindered amine compound has a hydroxy group.
4. The ink jet ink composition according to claim 1, wherein the dye is contained in the ink jet ink composition in a proportion, in terms of mass, of from 2.5 to 10 relative to the mass of the hindered amine compound.
5. The ink jet ink composition according to claim 1, wherein the hindered amine compound has a molecular weight of from 100 to 800.
8. The ink jet ink composition according to claim 1, wherein the ink jet ink composition is stored in a container that is permeable to 2 ppm or more of nitrogen.
9. An ink pack comprising: a container that is permeable to 2 ppm or more of nitrogen; and the ink jet ink composition as set forth in claim 1, the ink jet ink composition being stored in the container.
Aoyama et al. teaches to ensure the preservation stability of the ink composition: 
1. An ink jet ink composition (see Abstract), comprising: a hindered amine compound having a radical ([0029]-[0036]; [0056]), 
3. The ink jet ink composition according to claim 1, wherein the hindered amine compound has a hydroxy group ([0029]-[0036]).
4. The ink jet ink composition according to claim 1, wherein the dye is contained in the ink jet ink composition in a proportion, in terms of mass, of from 2.5 to 10 relative to the mass of the hindered amine compound  ([0091]-[0093]).
5. The ink jet ink composition according to claim 1, wherein the hindered amine compound (2,2,6,6-tetramethyl-4-hydroxypiperidine-1-oxyl; CAS# 2516-92-9 ([0031]) has a molecular weight of from 100 to 800 (2,2,6,6-tetramethyl-4-hydroxypiperidine-1-oxyl, which has molecular weight 157.25 as an evidence please MSDS, CAS# 2516-92-9, molecular weight 510.72, as an evidence please see MSDS).
8. The ink jet ink composition according to claim 1, wherein the ink jet ink composition is stored in a container that is permeable to 2 ppm or more of nitrogen ([0096]-[0102]).
9. An ink pack comprising: a container that is permeable to 2 ppm or more of nitrogen; and the ink jet ink composition as set forth in claim 1, the ink jet ink composition being stored in the container ([0096]-[0102]).
10. An ink jet printing method comprising: ejecting the ink jet ink composition as set forth in claim 1 to apply the ink jet ink composition onto a printing medium ([0125]-[0132]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Murai et al. by the aforementioned teaching of Aoyama et al. in order to ensure the preservation stability of the ink composition. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) TCI America Safety Data Sheet CAS # 2516-92-9; Bis(2,2,6,6-tetramethyl-4-piperidyl-1-oxyl) Sebacate Revision number 2; Revision Date: 10/23/2019, Pages 1-5.
(2) Sigma-Aldrich Safety Data Sheet CAS # 2403-88-5; 2,2,6,6-Tetramethyl-4-piperidinol, Version 6.3, Revision Date: 09/17/2021; Pages 1-9.
(3) Asakawa et al. (# US 2019/0255869) discloses an aqueous coloring ink composition onto a printing surface of a printing medium by being ejected from an ink jet head. The printing surface of the printing medium contains natural fibers and synthetic fibers (see Abstract).
(4) Ito et al. (# US 2013/0321520) discloses an ultraviolet curing ink jet ink composition includes a trifunctional or tetrafunctional (meth)acrylate having a pentaerythritol skeleton; and inorganic metal-based fine particles as a color material, in which the viscosity is 8 to 22 mPas at 20.degree. C (see Abstract).
(5) Yokota et al. (# US 2010/0085396) discloses an inkjet apparatus includes: a tank; a first flow channel; a first liquid chamber; a second flow channel; a second liquid chamber; a first liquid movement; a second liquid movement device; a first pressure determination device; a second pressure determination device; a pressure control device which controls pressures in the first and second liquid chambers by respectively controlling the first and second liquid movement devices, in accordance with determination results of the first and second pressure determination devices, in such a manner that the internal pressures of the first and second liquid chambers respectively remain at the target pressures; a circulation path through which the liquid inside the first liquid chamber is circulated without passing through the inkjet head; and a deaeration device which is provided at an intermediate point of the circulation path and which removes dissolved gas (see Abstract).
(6) Kaneko (# US 2011/0148962) discloses a return component that gently expands the volume of the pressure generating chamber, wherein a time interval of the expansion component is longer than that of the expansion holding component, and a time interval of the return component is longer than that of the contraction holding component, wherein a first reference potential is set to be 50% or more of the potential of the contraction holding component, and wherein when the ejection driving pulse is applied to a piezoelectric oscillator, a flow rate of the ink ejected from the nozzle opening is 0.36 mg/s or more (see Abstract).
(7) Wouters et al. (# US 2009/0040249) discloses an ink circulation system for use in an inkjet printing apparatus includes an inkjet printhead, a supply subtank for containing a supply of ink for the inkjet printhead and a return subtank for containing a surplus of ink not used by the inkjet printhead. The supply subtank is coupled with the return subtank and with the inkjet printhead via a first fluid path. A second fluid path couples the return subtank with the supply subtank for circulating the ink from the return subtank back to the supply subtank. This way a closed ink circulation path is realized. The ink flow from the supply subtank to the inkjet printhead and to the return subtank is controlled by means of a pressure difference between the ink in the supply subtank and the ink in the return subtank. A back pressure at the nozzle of the inkjet printhead is established via active pressure control means (see Abstract).
(8) Taguchi et al. (# US 2007/0120920) discloses an ink for inkjet comprising: a dye; and water and/or a water-miscible organic solvent, wherein the dye comprises a dye compound having at least one heterocyclic structure, and the ink further comprises, as an additive, at least one compound capable of chemically interacting with the dye compound (see Abstract).
(9) Van Dyck et al. (# US 2013/0100221) discloses a radiation curable inkjet printing method for producing printed flexible foils and plastic bags wherein a web-like polymeric substrate having a maximum value for Tan .delta. between 40.degree. C. and 110.degree. C. and a surface energy S.sub.sub is printed upon using a single pass inkjet printer with a non-aqueous radiation curable inkjet liquid having a surface tension S.sub.Liq, wherein S.sub.Liq is smaller than S.sub.sub by at least 4 mN/m, and curing the radiation curable liquid on the substrate at a surface temperature equal or higher than the temperature of the maximum value for Tan .delta. and smaller than the melting point of the polymeric recording medium. A single pass inkjet printer is also disclosed (see Abstract).
(10) Kuwabara et al. (# US 2011/0109708) discloses an aqueous ink composition including (A) a colorant, (B) a polymer including a hydrophobic structural unit (a) represented by Formula (1) below, (C) a polymerization initiator, (D) a polymerizable compound including an ethylenically unsaturated bond, and (E) water (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853